FILED
                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA
                                                                                             NOV f 9 2009
                                                                                       Clerk, U.S. District and
     Milton Joseph Taylor,                                  )                            Bankruptcy Courts
                                                            )
                    Plaintiff,                              )
                                                            )
                    v.                                      )       Civil Action No.        Og     ~19f)
                                                            )
     D.C. Housing Authority et aI.,                         )
                                                            )
                    Defendants.                             )




                                        MEMORANDUM OPINION

            This matter is before the Court on plaintiff's pro se complaint and application to proceed

     in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

     of subject matter jurisdiction.

            The subject matter jurisdiction of the federal district courts is limited and is set forth

     generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

     only when a "federal question" is presented or the parties are of diverse citizenship and the

     amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

     plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

     plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

             Plaintiff, a District of Columbia resident, sues the District of Columbia Housing

     Authority, its regional administrator, a residential manager and the Housing Authority's attorneys

     for "threatening to evict" him from the Barry Farm Dwellings for non-payment of late rental fees

     and utility fees. Plaintiff seeks monetary damages and an order staying the eviction proceedings.

     Although plaintiff has invoked the Fifth, Eighth, Thirteenth and Fourteenth amendments to the




I~
Constitution, Compi. at 2, 8, he has stated no facts supporting constitutional violations. See Bell

Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) ("[A] plaintiffs obligation to provide

the "grounds" of his "entitle [ment] to relief' requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do .... Factual allegations must

be enough to raise a right to relief above the speculative level[.]") (citations omitted); accord

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1951 (2009) ("bare assertions" of "constitutional

discrimination claim" are "not entitled to be assumed true"). J Because the complaint neither

presents a federal question nor provides a basis for diversity jurisdiction because the parties are

not of diverse citizenship, it will be dismissed. A separate Order accompanies this Memorandum

Opinion.




Date: October   ,;1.. (",2009                         United States District Judge




       J   The complaint and attachments show that plaintiff received the process due him under
the Fifth Amendment in the Landlord and Tenant Branch of the Superior Court of the District of
Columbia, where plaintiff alleges that he was forced to enter "into a consent judgment ... to pay
$1,295." CompI. at 5. This Court lacks jurisdiction to review the local court proceedings. See
Flemingv. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150
(1995).


                                                 2